Citation Nr: 1821531	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-23 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pes planus, and if so, whether service connection is warranted.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to pes planus.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected adjustment disorder and tinnitus.

4.  Entitlement to an initial disability rating in excess of 30 percent for service-connected migraine headaches.

5.  Entitlement to a compensable initial disability rating for service-connected hearing loss.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.

7.  Entitlement to an initial disability rating in excess of 30 percent for service-connected adjustment disorder.

8.  Entitlement to an effective date earlier than July 23, 2015 for the grant of service connection for migraine headaches.

9.  Entitlement to an effective date earlier than December 26, 2013 for the grant of service connection for tinnitus.

10.  Entitlement to an effective date earlier than May 28, 2015 for the grant of service connection for an adjustment disorder.

11.  Entitlement to nonservice connected pension.  


REPRESENTATION

Veteran represented by:	Andrew L. Werner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran served in the United States Army from September 1979 to November 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office. 

In January 2018 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  His attorney was not present and the Veteran agreed to proceed without him.  A transcript of the hearing was prepared and added to the record.  

The Board notes that the Regional Office reopened the claim of entitlement to service connection for pes planus.  The Board finds that this determination is not binding.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C. §§ 5108, 7104(b) (2012).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to initial disability ratings in excess of 30 percent for service-connected adjustment disorder and service-connected migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for pes planus in a May 2010 rating decision.  He did not appeal this decision or submit new evidence within the requisite time period, and the rating decision became final.

2.  Evidence received since the May 2010 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim of entitlement to service connection for pes planus, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  The probative, competent evidence is against a finding that the Veteran's degenerative joint disease of the spine is related to active duty service or to another service-connected disability.  

4.  The probative, competent evidence is against a finding that the Veteran has a current sleep apnea disability for service connection purposes.  

5.  Throughout the duration of the appeal, the Veteran's hearing loss manifested by no worse than Level I hearing loss in each ear.

6.  The Veteran is in receipt of a 10 percent disability rating for service-connected tinnitus, which is the highest available schedular disability rating under Diagnostic Code 6260.

7.  A claim of entitlement to service connection for migraine headaches was not received by VA prior to July 23, 2015.  

8.  In June 2004 and May 2010, the AOJ issued rating decisions denying the Veteran's claims for entitlement to service connection for tinnitus.  The Veteran did not appeal these decisions or submit new and material evidence within the required periods, rendering these decisions final.

9.  A claim for service connection for tinnitus was not received after the last final May 2010 rating decision until December 26, 2013.  

10.  A claim of entitlement to service connection for an adjustment disorder was not received by VA prior to May 28, 2015.  

11.  The Veteran had active duty service in the United States Army for less than 90 days.


CONCLUSIONS OF LAW

1.  The May 2010 rating decision which denied the Veteran's claim for entitlement to service connection for pes planus is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

2.  Evidence received since the May 2010 rating decision is not new and material and, therefore, the claim for entitlement to service connection for pes planus is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for degenerative joint disease of the spine have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017). 

4.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310. 

5.  The criteria for a compensable initial disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).   

6.  The criteria for an initial disability rating in excess of 10 percent for service-connected tinnitus have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.87, Diagnostic Code 6260 (2017).

7.  The criteria for an effective date earlier than July 23, 2015 for the award of entitlement to service connection for migraine headaches have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

8.  The criteria for entitlement to an effective date prior to December 26, 2013, for the award of entitlement to service connection for tinnitus are not met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400. 

9.  The criteria for an effective date earlier than May 28, 2015, for the award of entitlement to service connection for an adjustment disorder have not been met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  

10.  The criteria for entitlement to basic eligibility for VA nonservice-connected disability pension benefits have not been met.  38 U.S.C. §§ 101, 1501, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.351 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


New and Material Evidence: Pes Planus

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  

The AOJ denied the Veteran's claim of entitlement to service connection for pes planus in a May 2010 decision, finding that the Veteran's pes planus preexisted service and was not aggravated by service.  This rating decision took into account that the Veteran had been discharged due to his pes planus.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new evidence within the requisite time period.  Therefore, the May 1980 rating decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

In March 2001 the Veteran made a claim to reopen the issue of entitlement to service connection for pes planus.  This claim was denied in a June 2001 rating decision, and the Veteran submitted a timely appeal which he perfected in June 2003.  In October 2003 the Board remanded the issue before ultimately declining to reopen the claim in a March 2004 Board decision.  In February 2010 the Veteran instituted another claim to reopen the issue of entitlement to service connection for pes planus, and in May 2010 the AOJ declined to reopen the issue; the Veteran did not appeal this decision or submit evidence within the requisite period.  Thus, that decision is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In December 2013 the Veteran instituted a claim to reopen the issue of entitlement to service connection for pes planus, and the AOJ reopened the issue but denied it on the merits.  The Veteran submitted a timely request for reconsideration of the rating decision, and the case has remained in appellate status since then.

Although the Veteran did not submit new evidence pertaining to his pes planus, in August 2016 he underwent VA examination in connection with his claim.  At the time the VA examiner had reviewed the Veteran's claims file and noted that he was discharged from service after determining that he had flat feet approximately four weeks after entering service.  It was noted at separation that the Veteran's pes planus had existed for 18 years indicating a congenital condition and that it was not aggravated by service.  The Veteran denied receiving treatment or wearing orthotics since separating from service.  At the conclusion of the VA examination, the VA examiner noted that it was unlikely that the Veteran developed pes planus during service, in that it was discovered three weeks after entry into service.  The VA examiner opined that it was more likely overlooked and not diagnosed in the entrance examination, and that pes planus was a congenital condition that existed prior to entrance into service.  The VA examiner continued that while the Veteran's pes planus may have been temporarily aggravated by service, there was no evidence that there was permanent aggravation beyond the natural progression of the disease based on the service treatment records and evaluation board proceedings.  The VA examiner noted that the Veteran had limited treatment for pes planus after separation from service and that he did not presently wear orthotics.  The VA examiner observed that the Veteran had a normal gait and was working full time despite some feet pain, and that based on the sum of the findings, there was no evidence of permanent aggravation of the pes planus condition.  

As noted, the requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C. §§ 5108, 7104(b).  Therefore, the Board will conduct a de novo review of the new and material evidence issue.  Butler, 9 Vet. App. at 171.

The new evidence received after the May 2010 rating decision includes, in relevant part, VA treatment records showing some notations of a pes planus disability without ongoing treatment.  There was also the August 2016 VA examination wherein the VA examiner provided a negative nexus opinion for pes planus.

Although the above cited evidence is new, in that it was not of record as of the time of the May 2010 rating decision, the Board finds that it is cumulative and redundant, as the evidence merely documented the existence of a pes planus disability, and a negative nexus opinion for aggravation of pes planus.  At the time of the May 2010 rating decision, there was already evidence of a current disability of pes planus for service connection purposes, what was at issue was whether there was aggravation.  Moreover, the Board finds that the evidence is not material because it does not raise a reasonable possibility of substantiating the claims.  As noted, the evidence is against a finding that the Veteran's pes planus was permanently aggravated by active duty service.  

The Veteran maintains that he did not have pes planus prior to service and that it only developed in service.  Such statements were considered at the time of the previous denials.  Overall, there is new evidence since the 2010 rating decision, but that evidence is cumulative and against the claim.  There has been no evidence added to the record to suggest that the Veteran's pes planus disability was aggravated beyond the natural progression of the disease during service.  

In sum, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for pes planus.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's petition to reopen such claim is denied.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Degenerative joint disease of the spine

The Veteran has asserted that he has degenerative joint disease of the spine as a result of his pes planus.  He also reported having back pain during service but that he never sought treatment for it.  The Veteran testified that the running in boots during service caused him back pain.  

As it pertains to a current disability, the Veteran has been diagnosed with degenerative disc disease of the spine.  Therefore, the Board finds that there is a current disability for service connection purposes.

As it pertains to an in-service event or injury, the treatment notes are silent for any complaints of, or treatment for a spinal disability during service or within one year of service.  The Veteran testified at the Board hearing that he did not seek treatment for his back during service.  The first treatment for a back disability was not until 2015, when the Veteran reported injuring his spine while moving traffic cones.  

As there is no competent evidence of arthritis in service or within one year following discharge from service, competent evidence linking the current condition with service or another service-connected disability is required to establish service connection.  

As noted, the Veteran has reported that his back pain is due to his pes planus.  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In this case, as discussed the Veteran's pes planus has been found to not be service-connected.  Therefore, a secondary service connection claim for pes planus cannot succeed because he has not claimed that his spinal disability is related to a service-connected disability.  Given these findings the Board will continue with a direct service connection claim only.

The Veteran underwent VA examination in connection with his claim in August 2016.  At the time the VA examiner had reviewed the claims file and observed that the Veteran first sought treatment for back pain in 2015, and that since that time he has used medication as needed for symptoms.  On physical examination the Veteran had full strength and range of motion in the spine, and there were no other major deficits in the spine.  At the conclusion of the examination the VA examiner concluded that it was less likely as not that the Veteran's spinal disability was proximately due to or the result of his service-connected condition.  In making this determination the VA examiner noted that the Veteran's service treatment records were silent for any complaints of back pain and that his first treatment post-service was in 2015 after injuring himself at work.  The VA examiner concluded that the Veteran's spinal disability was more likely due to advancing age over the course of his lifetime; he opined that there was no evidence that the Veteran's low back condition was caused or aggravated beyond the natural progression by his pes planus.  There were no other opinions rendered.

In reviewing the entirety of the record, the Board finds that the sum of the evidence is negative to the Veteran's claim.  In making this determination the Board has given great weight to the VA examiner's opinion; while the opinion states that it is less likely than not that the Veteran's spinal disability is due to his pes planus, the rationale also suggests that the spinal disability is not due to service, given the lack of treatment in service or until a few years ago.  Moreover, the VA examiner provided an alternate etiology of the Veteran's back pain (advancing age), rather than service or a service-connected disability.  While the Veteran has a spinal disability, it was not noted until 2015, and the remainder of the evidence is against a finding that his back pain is related to service or another service-connected disability.  

Although the Veteran believes that his current spinal disability is related to service or his pes planus, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a spinal disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his spinal disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current spinal disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.  



Obstructive sleep apnea

The Veteran testified at the Board hearing that he had sleep apnea that began three years ago.  He asserted that his sleep apnea was due to his tinnitus and mental health disorder, and that he is unable to sleep as a result of these symptoms.  

Entitlement to service connection requires a current disability.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no definitive diagnosis of a sleep apnea disability.  The Veteran has had consistent treatment through VA but there has never been a diagnosis of sleep apnea or a sleep study to determine his symptoms.  There is no other evidence that has been submitted which documents a sleep apnea disability.  The Veteran has reported to VA that he has difficulty sleeping, but there has been no diagnosis of a sleep disorder.  The Veteran has service-connected disabilities of adjustment disorder and tinnitus, and it is possible that his difficulty sleeping is a manifestation of those disabilities, but there have never been any objective findings of a distinct physical sleep disability.

The Veteran has not pointed to any evidence of a sleep apnea disability.  He has asserted that he has had sleep apnea for three years, but he has not reported receiving treatment for this.  Moreover, there is nothing in the treatment records presently or during service that showed symptoms which would have led to a sleep disability.  

Simply stated, the best evidence, but by no means all the evidence, indicates that the Veteran does not have a sleep apnea disability.

To the extent that the Veteran has contended that he has a sleep apnea disability, he has not shown that he has specialized training sufficient to diagnose these disabilities or determine their etiology.  See Jandreau, 492 F.3d at 1376-77.  In this regard, while the Veteran is competent to report observable symptomatology such as sleep loss, the diagnosis of a sleep apnea disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability exists and the etiology of such is not competent medical evidence.  While the Veteran reports being diagnosed with sleep apnea, such a diagnosis is not shown in the medical records.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of a sleep apnea disability, it is unnecessary to address the remaining elements of the claim for direct service connection or secondary service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a sleep apnea disability is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In both initial rating claims and normal increased rating claims, the Board must consider whether any "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Hearing loss

Ratings of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  To rate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.
      
Under 38 C.F.R. § 4.85, Table VI, Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 4.  That average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The disability rating is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).  

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  38 C.F.R. § 4.86.

By way of history, the Veteran was granted entitlement to service connection for bilateral hearing loss, and he was granted a noncompensable disability rating as of December 26, 2013.  At all times throughout the duration of the appeal, the Veteran has asserted that he is entitled to a higher disability rating.  

The Veteran had VA audiometric testing in August 2014 for the present appeal.  The following audiometric findings were reported:



HERTZ




1000
2000
3000
4000
Average
RIGHT
10
10
40
45
26
LEFT
25
20
35
50
33

Speech audiometry results revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  When applied to Table VI, the right ear is assigned a Level I hearing impairment and the left ear is assigned a Level I hearing impairment.  See 38 C.F.R. § 4.85, Table VI.  When applied to Table VII, the findings do not result in a compensable disability evaluation.  Therefore, application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces noncompensable disability rating.

In January 2015 the Veteran underwent private audiometric testing.  It is unclear if the test was performed in compliance with VA regulations.  Specifically, it is not clear that speech recognition ability was tested using the Maryland CNC test.  Even considering the results reported, Level I hearing impairment would have been present in each ear which does not warrant a compensable rating.  

In August 2015, the Veteran underwent another VA examination with audiometric testing.  These results cannot be used for rating purposes because the VA examiner was unable to test the Veteran's hearing levels.  Specifically, the VA examiner noted that the Veteran was unable or unwilling to provide consistent and reliable responses, and that due to poor intra-test consistency the results were not suitable for ratings purposes.  Neither the pure tone levels nor speech discrimination scores were reported.  

The Board has reviewed the Veteran's lay statements.  The Veteran has contended that he has had hearing loss since separation from service and that this is documented in his treatment notes and hearing testing.  He has asserted that he cannot hear people from across the room and that when he is working outside in traffic he is unable to hear his coworkers.  He also reported sometimes being unable to hear a car coming towards him outside.  Despite his statements describing his functional limitations, the objective testing shows a noncompensable disability rating.  Even when considering the Veteran's lay statements, the Board concludes that the Veteran's disability rating throughout the duration of the appeal is consistent with a noncompensable disability rating.  

Moreover, while the Veteran has asserted that he should be evaluated for an extraschedular rating for his hearing loss, the symptoms described by the Veteran, which amount to decreased hearing and difficulty understanding speech in an everyday work environment, are fully contemplated by the rating schedule.  See 38 C.F.R. §§ 3.321(b)(1), 4.85 (2017); see also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  The evidence also does not show that he has marked interference with employment or frequent hospitalizations due to hearing loss.  Although the Veteran has reported some difficulties working, he has been able to maintain his employment and actual interference with employment is not shown.  Additionally, the evidence does not show that the Veteran has ever been hospitalized for hearing loss.  Overall there is no evidence to suggest that there is an unusual or exceptional disability picture which would warrant an extraschedular disability rating.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the assignment of a compensable disability rating, that doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Tinnitus

As it pertains to tinnitus, the Veteran was assigned a 10 percent rating under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The maximum schedular rating for this particular disability is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, the Veteran was assigned the maximum schedular rating available for tinnitus for the entire appeal period.  Id.  There is no other appropriate diagnostic code pursuant to which a higher rating could be awarded.  Moreover, the evidence does not show, and the Veteran has not suggested, that he has marked interference with employment or frequent hospitalizations due to tinnitus such that an extraschedular rating would be appropriate.  See 38 C.F.R. § 3.321(b)(1).  He has asserted that he hears ocean sounds and that this will interrupt him during the workday or keep him from sleeping, but there is no evidence to suggest that there is an unusual or exceptional disability picture which would warrant an extraschedular disability rating.  Hearing sounds in the ear is what a typical person with tinnitus experiences and is fully contemplated by the rating criteria.  The evidence does not show actual interference with employment as a result of this disability to a degree that would suggest a 10 percent rating is not sufficient to address any effect on employment.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against assignment of a higher disability rating, that doctrine is not applicable and service connection must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Other Considerations

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board notes that the Veteran has been consistently working as a traffic officer, and he has not directly stated that he is unable to work as a result of his service-connected disabilities.  The Board has explained in the previous sections why extraschedular consideration would not apply for his service-connected bilateral hearing loss and tinnitus.

Earlier Effective Dates

The Veteran seeks earlier effective dates for the grant of service connection for his migraine headaches, tinnitus, and adjustment disorder.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  Generally, the effective date of an evaluation and award of compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110(a).

Migraine Headaches and Adjustment Disorder

In a March 2017 rating decision, the AOJ granted entitlement to service connection for migraine headaches, effective July 23, 2015, the date of the receipt of the application.  In an August 2015 rating decision, the AOJ granted entitlement to service connection for an adjustment disorder, effective May 28, 2015, the date of the receipt of the application.  The Veteran has appealed these effective dates assigned by the AOJ.  

The record on appeal shows that the first claim for entitlement to service connection for migraine headaches was received in July 2015, and that the first claim for entitlement to service connection for an adjustment disorder was received in May 2015.  These dates were the first communications pertaining to claims for service connection for migraine headaches and an adjustment disorder.  The record on appeal contains no indication otherwise that the Veteran filed earlier claims for these impairments.  

The Board notes that the Veteran is currently service-connected for four disabilities, and it is a reasonable inference that he could have instituted a claim for entitlement to service connection for migraine headaches and an adjustment disorder if he had wanted to do so.  More importantly, the Veteran has filed multiple other claims over the years beginning in 1980; yet there is no evidence of either of these claims prior to May and July 2015.

As set forth above, the AOJ has assigned an effective date of July 23, 2015, for the award of service connection for migraine headaches, and an effective date of May 28, 2015 for the award of service connection for an adjustment disorder, corresponding to the date of receipt of the Veteran's claims for migraine headahces and depression.  The Veteran has pointed to no earlier claims, formal or informal, and a review of the record reveals no communication which could be construed as a claim of service connection for these disabilities prior to the application dates.  See 38 C.F.R. §§ 3.151, 3.155 (2014).  Although the Veteran reports symptoms prior to those dates and contends that his entitlement should be earlier than the application date, the law clearly provides that the effective date of an award of compensation based on an original claim shall not be earlier than the date of receipt of that claim.  In this case, the Veteran's claim of entitlement to service connection for migraine headaches was received by VA on July 23, 2015, the effective date currently assigned, and the Veteran's claim of entitlement to service connection for an adjustment disorder was received by VA on May 28, 2015, the effective date currently assigned.  For the reasons discussed above, there is no legal basis for earlier effective dates for either claim.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.


Tinnitus

The Veteran was awarded entitlement to service connection for tinnitus in a November 2014 rating decision, and was assigned an effective date of December 26, 2013, which was the date of the receipt of application for the claim on appeal.  As noted, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).

The claim for entitlement to service connection for tinnitus has a somewhat lengthy procedural history.  The Veteran first filed a claim for entitlement to service connection for tinnitus in November 2003, and the AOJ denied the claim in June 2004.  The Veteran did not appeal or submit new evidence within the requisite time period, and therefore the June 2004 rating decision became final.  In February 2010 the Veteran made a claim to reopen the issue of entitlement to service connection for tinnitus, but the AOJ declined to reopen the claim in a May 2010 rating decision.  The Veteran did not appeal or submit new evidence within the requisite time period, and therefore the May 2010 rating decision became final.  

In December 2013 the Veteran instituted the present claim to reopen the issue of entitlement to service connection for tinnitus.  The AOJ initially declined to reopen the claim in a July 2014 rating decision, but after a request for reconsideration the AOJ reopened and granted the claim of entitlement to service connection for tinnitus in a November 2014 rating decision, assigning an effective date of December 26, 2013.  No claim for service connection for tinnitus, informal or formal, was received by VA between the last final rating decision in May 2010 and December 26, 2013.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157 (2014).  As noted, the AOJ granted entitlement to service connection as of December 26, 2013, the date of application for the present claim.  

The effective date for service-connection will not be earlier than the date of claim.  38 C.F.R. § 3.400.  As the June 2004 and May 2010 rating decisions became final and the next claim for service connection for tinnitus was received by VA on December 26, 2013, this is the earliest possible date the Veteran could receive for the grant of entitlement to service connection for tinnitus.  Based on these findings the claim for an earlier effective date for the grant of service connection for tinnitus must be denied.  

Nonservice Connected Pension

The Veteran seeks entitlement to basic eligibility for nonservice-connected VA pension benefits.

Basic entitlement to nonservice-connected disability pension benefits is warranted if all three of the following requirements are met: (1) the Veteran must have served in the active military, naval or air service for 90 days or more during a period of war; (2) the Veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct; and (3) the Veteran must meet the income and net worth requirements found in 38 C.F.R. §§ 3.23 and 3.274 (2017).  38 U.S.C. §§ 1502, 1521(j) (2012).

The threshold requirement for nonservice-connected pension benefits is that the Veteran must have had wartime service.  Specifically, in order for a veteran to be entitled to pension benefits, the veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war, or have served during a period of war and be discharged or released from such service for a service-connected disability.  38 U.S.C. § 1521(j) (2012); 38 C.F.R. § 3.3(a)(3).  

A veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  The term "active service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a) (2017); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service department determinations as to the dates of service are binding on VA for the purposes of establishing service.  Notwithstanding compelling evidence to the contrary, the Board must find that the dates on the DD-214 are accurate.  38 C.F.R. § 3.203 (2017); see also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Veteran's DD-214 shows that he had active service in the United States Army from September 4, 1979 to November 14, 1979, a period of two months and 11 days.  As noted above, VA is bound by the information on the DD-214 absent compelling evidence that it is incorrect.

The Veteran does not dispute the dates of service listed on his DD-214.  Rather, he has acknowledged that he entered into service and thereafter was evaluated and determined to be not qualified due to his pes planus.  The Board has thoroughly reviewed the record in this matter, and is sympathetic to the Veteran's situation.  However, the evidence does not show that the Veteran has the requisite 90 days of active duty service, or that he served during a period of war.  Given that this requirement must be met before considering the remaining elements of nonservice connected pension, the Board will not consider whether the remaining elements have been met.  

In sum, because the record establishes that the Veteran's active service totaled less than 90 days and was not in a period of war, he does not meet the criteria for basic entitlement to nonservice-connected pension benefits.  As such, his claim must be denied.







ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for pes planus, and therefore the claim is denied.

Entitlement to service connection for degenerative joint disease of the lumbar spine is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to a compensable initial disability rating for service-connected hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus is denied.

Entitlement to an earlier effective date for the grant of service connection for migraine headaches is denied.

Entitlement to an earlier effective date for the grant of service connection for tinnitus is denied.

Entitlement to an earlier effective date for the grant of service connection for an adjustment disorder is denied.

Entitlement to nonservice connected pension is denied.  


REMAND

Regrettably, remand is necessary for proper development of the issues of entitlement to initial disability ratings in excess of 30 percent for service-connected adjustment disorder and service-connected migraine headaches.  

As it pertains to the Veteran's service-connected adjustment disorder, the Veteran last underwent VA examination in connection with this claim in July 2015.  The Veteran's testimony in January 2018 suggests that this disability may have worsened.  Specifically, the Veteran testified that he has had increased panic attacks in the last three years and that he has had to go to the emergency room for these.  In February 2016 the Veteran reported to his private treatment provider that he had panic attacks daily and that he was not motivated to work.  Thus, the Board finds that on remand an additional examination should be performed to determine the current severity of his mental health disability.    

Similarly, as it pertains to the Veteran's service-connected migraine headaches, the Veteran last underwent VA examination in connection with this claim in March 2017, but he testified that his headaches had worsened in the past year, and that he had migraines as well as headaches, both of which caused light and noise sensitivity.  When he was receiving treatment at VA in September 2017 he reported having headaches weekly for an extended period of time, and that he had severe headaches preceded by auras up to five times per month.  He told the VA treatment provider that he would have to isolate himself in a dark room for several hours to alleviate his symptoms, and the Board notes that his headache medication was increased at that time.  The Veteran also testified that he sought treatment at the emergency room for his migraines.  Therefore, the Board finds that an additional VA examination is necessary to determine the current severity of his migraine disability.  

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from January 2018 to present.  The Veteran should also be provided an opportunity to submit any private emergency room treatment records that are not of record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2018 to present.  Provide the Veteran the opportunity to submit any additional private treatment records, to include emergency room visits for his adjustment disorder and migraine headaches.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

2.  After the above, afford the Veteran a VA examination to determine the current severity of his mental health disability.  The VA examiner should consider the Veteran's competent lay statements describing his symptoms as well as any updated treatment notes pertaining to increased panic attacks.

3.  Afford the Veteran a VA examination to determine the current severity of his migraine headaches.  The VA examiner should consider the Veteran's competent lay statements describing an increase in symptoms, as well as the VA treatment records describing increased headaches with an aura.  

4.  After completing the above development, and any other development deemed necessary, readjudicate the claims for higher disability ratings for service-connected adjustment disorder and migraine headaches.  Thereafter, if any benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his attorney and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


